Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
AND
STATEMENT FOR REASONS FOR ALLOWANCE
2.	The prior art Kang et al (US9696402B2) teaches, a probe card inspection apparatus. The apparatus comprises a substrate used to inspect a probe card. The apparatus also comprises first and second detection units that are used to inspect chips on the wafer. The wafer has divisions that are used to create probe inspection areas. The apparatus also comprises arrangement pads used as power supply probes to inspect the power on the probe inspection areas.
	The analogous prior art Kim et al (US2018/0156842A1) teaches, an apparatus with a stage that is able to move the wafer up/down, left/right. The apparatus further comprises alternating current (AC) test probes that supplies AC power to the wafer, the stage further comprises DC test probes that are used to provide DC power to the wafer. The apparatus has an input pad, an output pad for inspecting horizontal positions of probes.
	The analogous prior art Mok et al (US2010/0213960A1) teaches, arrays of pads positioned to contact probes for inspection of probes. The array of pads are coupled to conducting patterns that supply power to probes that contact the wafer and IC. The array of pads comprise pads for supplying power and for reading power.
	The prior art Kang et al, Kim et al, and Mok et al fail to teach in combination with the rest of the limitations in the claim: “The plurality of first pads to be inspected and the plurality of first read pads aligned in a first row extending in the first horizontal direction; including: a horizontal-position inspection pattern including a plurality of openings, the plurality of openings arranged in the first horizontal direction, wherein the plurality of openings are aligned in a second row extending in the first horizontal direction, the second row being parallel to the first row, and a set of the plurality of openings overlap with a set of the plurality of first pads to be inspected and the plurality of first read pads in a second horizontal direction perpendicular to the first horizontal direction.”

Allowable Subject Matter
3.	Claims 1-17 and 22-24 are allowed.
4.	The following is an examiner’s statement of reasons for allowance.
	In Re claim 1, the prior art does not teach or suggest in combination with the rest of the limitations in the claim: “and the first pad array including a first row of pads, the first row extending in a first direction; and the second pad array including a second row of pads, the second row extending in the first direction, wherein the second row is separated from and parallel to the first row.”

In Re claim 15, the prior art does not teach or suggest in combination with the rest of the limitations in the claim: the plurality of first pads to be inspected and the plurality of first read pads aligned in a first row extending in the first horizontal direction; including: a horizontal-position inspection pattern including a plurality of openings, the plurality of openings arranged in the first horizontal direction, wherein the plurality of openings are aligned in a second row extending in the first horizontal direction, the second row being parallel to the first row, and a set of the plurality of openings overlap with a set of the plurality of first pads to be inspected and the plurality of first read pads in a second horizontal direction perpendicular to the first horizontal direction. 

In Re claim 22, the prior art does not teach or suggest in combination with the rest of the limitations in the claim: “and aligned with each other in a first row extending in a first direction parallel to a top surface of the base wafer; and aligned with each other in a second row extending in the first direction, the second row separated from and parallel to the first row.”


Claim 23 is allowable due to its dependency on claim 22. Claim 24 is allowable due to its dependency on claim 23.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/J.O.N/
Examiner
Art Unit 2866



/FARHANA A HOQUE/Primary Examiner, Art Unit 2866